        Case 2:16-cr-00224-KJD-CWH Document 47 Filed 12/01/20 Page 1 of 1




 1                               UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                       Case No. 2:16-cr-00224-KJD-CWH
 4
                    Plaintiff,                       ORDER
 5
            v.
 6
     JENNIFER MCCAIN-BRAY,
 7
                    Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the Reply to Response to Motion for

11   Compassionate Release deadline currently scheduled for Thursday, November 26, 2020, be

12   vacated and continued to ________________
                               December 3, 2020 at the hour of ___:___
                                                                9 00 __.m.;
                                                                       a    or to a time and

13   date convenient to the court.

14          DATED this 30th
                       ___ day of November, 2020.

15
16
                                              UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
                                                 3
